DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.
Applicant amended claims 1, 4, 8, 11, 15, and 18 in the amendment filed on 01/26/2022.
The claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed on 01/26/2022 have been fully considered but they are not persuasive.
A. 	Applicant argue that Kulkarni does not disclose wherein the head pointer is atomically updated to point to the spare bucket in response to detecting that contents of the first bucket has been copied into the spare bucket. Specifically, Applicant argue Examiner used inherency for the rejection for “atomatically updated” and has failed to explain in what way Kulkarni disclose atomatically updated in the claims.
In reply, the examiner respectfully disagrees.




.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulkarni et al (US Publication No. 2014/0188885 A1).
With respect to claim 1, Kulkarni teaches a method comprising: providing a table of buckets having a fixed number of domains, each of the domains including a corresponding subset of the buckets (paragraph 0039-0041; 0107; Fig. 2A; Fig. 3 disclose Hash table 202 with first portion 204 of buckets where each bucket maps to a respective bucket identifier or range of bucket identifier values); providing a spare bucket for each of the subsets of the buckets (paragraph 0039-0041; Fig. 2A; Fig. 3 disclose Hash table 202 with second portion 206 of spare buckets chained to buckets in first portion 204); providing a metadata structure for each of the fixed number of domains, the metadata structure (control table 240) including a head pointer that points to a first bucket of a corresponding subset of the buckets and a spare bucket pointer that points to the spare bucket of the subset of the buckets (paragraph 0044-0048 disclose a control table storing chain information as mapping (e.g. pointing) from a bucket in the first portion 308 to a spare bucket in the second portion 306 and vice versa (e.g. 600 to 2048 and 2048 to 600); providing a split-spare bucket pointer that interleaves, during updates to data, among the subset of buckets in the domains (paragraph 0029; 0033; 0047 disclose spare buckets 2048 chained to bucket 600 and bucket 1700, where spare buckets are shared between  buckets), wherein data subject to the updates is stored in the spare bucket for a corresponding one of the domains (paragraph 0029; 0033; 0047; 0076 disclose spare buckets storing new key or updated key based on chain information); and updating the head pointer and the spare bucket pointer for corresponding domains in response to updating the data (paragraph 0033; 0045; 0047; 0076; 0120 disclose updating both hash table 104 and control table 106 as required including updating pointers to the entries in the hash table); and splitting a given one of the domains in the table of buckets, the splitting including mapping each of the buckets in the given domain to a plurality of sub-buckets (paragraph 0039-0041; 0107; 0110; Fig. 2A; Fig. 3 disclose buckets storing keys in groups such as K0,600 – K4, 600; bucket 600 is mapped into groups). 

With respect to claim 2, Kulkarni teaches wherein a subset of the buckets corresponding to a first domain of the fixed domains is a first subset and another subset of the buckets corresponding to a second domain of the fixed domains is a second subset (portion 202; buckets 208; spare buckets 210; Fig. 2A), the method further comprising: splitting the first subset into a first subgroup of buckets and a second subgroup of buckets (portion 202; buckets 208; spare buckets 210; Fig. 2A); and splitting the other subset of the buckets into a third subgroup of buckets and a fourth subgroup of bucket (portion 202; buckets 208; spare buckets 210; Fig. 2A).

With respect to claim 3, Kulkarni teaches mapping buckets in the first subgroup and the second subgroup to the first subset (portion 222; portion 224; Fig. 2B; Fig. 4); and mapping buckets in the third subgroup and the fourth subgroup to the second subset (portion 222; portion 224; Fig. 2B); wherein the mapping is implemented via a corresponding combined domain identifier and a corresponding bucket identifier (control table 240; 242, Fig. 2B).

With respect to claim 4, Kulkarni teaches wherein the head pointer is atomically updated to point to the spare bucket in response to detecting that contents of the first bucket has been copied into the spare bucket (paragraph 0045; 0047; 0106 disclose bucket 600 (item 410) in the first portion 408 is chained to spare bucket 2048 (item 414) and the corresponding entry (item 420) in control table 404 is updated to reflect the chaining. Paragraph 0110 further discloses keys are stored in groups in both buckets. Accordingly, pointer in control table is atomically updated to reflect the chaining of bucket 600 to spare bucket 2048).

With respect to claim 6, Kulkarni teaches wherein the updating includes updating the buckets in a consecutive-cyclic manner (paragraph 0033; 0045; 0047; 0076; 0120.

The limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

The limitations of claim 9 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

The limitations of claim 10 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

The limitations of claim 11 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

The limitations of claim 13 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

The limitations of claim 15 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

The limitations of claim 16 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

The limitations of claim 17 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

The limitations of claim 18 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

The limitations of claim 20 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al (US Publication No. 2014/0188885 A1) in view of Larson et al (US Patent No. 6,578,131 B1).
With respect to claim 5, Kulkarni discloses the claimed subject matter as discussed above except where each of the fixed number of domains is an instance of an independent logical tier of a storage system.
However, Larson teaches where each of the fixed number of domains is an instance of an independent logical tier of a storage system (col. 6, lines 30-55 disclose hash table 80 segmented into buckets for hierarchical memory system having tiers ranging from small high speed memory to large slow speed memory) in order to provide a scalable hash table for shared memory (Abstract). Therefore, based on Kulkarni in view of Larson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Larson to the system of Kulkarni in order to provide a scalable hash table for shared memory.

With respect to claim 7, Kulkarni teaches storing control table 106 in a memory 110 (paragraph 0026). Kulkarni does not explicitly disclose wherein the metadata structure is stored in non-volatile memory.
However, Larson teaches wherein the metadata structure is stored in non-volatile memory (col. 4, lines 36-46 disclose a hierarchical memory system having a nonvolatile main memory (e.g., nonvolatile RAM) and persistent stable storage (e.g., disks, tape, RAID, etc.)) n order to provide a scalable hash table for shared memory (Abstract). Therefore, based on Kulkarni in view of Larson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Larson to the system of Kulkarni in order to provide a scalable hash table for shared memory.

The limitations of claim 12 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

The limitations of claim 14 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

The limitations of claim 19 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        
2/12/2022